DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s Communication received 01/11/2021 for application number 17/146,114. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.

Claims 1-20 are currently pending in this application.  Claims 1, 12 and 16 are independent claims.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claims 12 and 16 recite a “one or more memories,” which is not comprehensively defined by the specification.  In para 0042, the specification recite “a computer memory 102 for storing programs and data while they are being used, including the facility and associated data, an operating system including a kernel, and device drivers; a persistent storage device 103, such as a hard drive or flash drive for persistently storing programs and data; a computer-readable media drive 104, such as a floppy, CD-ROM, or DVD drive, for reading programs and data stored on a computer-readable medium.”  The broadest reasonable interpretation of a claim drawn to a computer memory covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification does not exclude non-statutory subject matter.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests changing “one or more memories” to “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. It appears that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claim 12 recites the limitations "the state".  There is insufficient antecedent basis for this limitation in the claim.

The term “distinguished” in independent claims 1 and 16 is a relative term which renders the claim indefinite. The term “distinguished” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets a “distinguished user” as any identifiable user who utilized mobile applications.


Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov (US Patent Applications 2017/0147364; hereinafter Shaposhnikov)  in view of Chen et al. (US Patent Applications 2015/0119002; hereinafter Chen).

As to independent claim 1, Shaposhnikov teaches a method in a computing system for operating a distributed mobile app [Abs - A method of simultaneously creating a website and an app including providing, at the at least one server, a first coding template operably configured to create a website and a second coding template operably configured to create a mobile app], the method comprising:
presenting a user interface [Fig. 10];
receiving via the user interface input selecting an app template [Fig. 4a, Para 0095 - Referring primarily to FIGS. 7, 10 and 11, in step 410, the channel owner-developer may select a selected template 700 from a plurality of pre-determined website-app templates 700 selectable by the channel-owner developer];
accessing app configuration settings specified by the selected app template [Para 0130 - the server 106 may receive the selection, by the channel owner-developer, of the second selected template 2902 from the plurality of pre-determined web-app templates 1004 to replace the originally selected template 700 and may automatically include the pre-existing user content (e.g., text, photographs, images, graphics, etc.) of the website 704 and the mobile app 706 in an updated instance of the website 704 and the mobile app 706. In a further embodiment, the website 704 and the mobile app 706 are simultaneously updated based on the second selected template 2902];
receiving via the user interface input adjusting the accessed app configuration settings [Para 0096 - The pre-determined website-app templates 700 may be considered pre-built GUI templates with a pre-determined layout, menus, pages, web/app elements, and the like. The pre-determined website-app templates 700 may each be associated with one or more html files specifying the elements of the website and the mobile app, such as, for example, style elements (overall layout, font, colors, default graphics, background, header images, etc.); Para 0098 - a single user input selecting the selected color scheme 1006 can result in the color scheme of the both the website 704 and the mobile app 706 being simultaneously chosen by the channel-owner developer];
configuring the distributed mobile app in accordance with the adjusted app configuration settings [Fig. 4a, Para 0098 -  a single user input selecting the selected color scheme 1006 can result in the color scheme of the both the website 704 and the mobile app 706 being simultaneously chosen by the channel-owner developer];
receiving contact information for each of a set of people [Fig. 4b, Para 0123 -  Examiner notes that it is obvious to include a step to receive contact information of a recipient of notifications before it sends out the notification];
for each person of the set, causing a communication containing a link to install the configured distributed mobile app to be transmitted using the received contact information [Fig. 4b, Para 0123 -  the channel may be operably configured to automatically send a notification to each of the plurality of channel member end-users as a result of edits to the channel made by the channel owner-developer];
for a distinguished person of the set, receiving input via the user interface in connection with the presented information describing the distinguished person’s use of the app directing that the distinguished person be contacted in connection with the distinguished person’s use of the app [Para 0119 - the notifications section 2302 allows the channel owner-developer to manage all or at least a portion of the channel including features associated with notifications. In one embodiment, each feature listed may be selectively turned on or off by the channel owner-developer via, for example, toggle buttons. In one embodiment, the notifications section 2302 allows the channel owner-developer to select what features he/she wants to be notified about and also to select how to receive such notifications, such as, for example, through the channel owner-developer account and/or through a personal email associated with the channel owner-developer's profile]; and
in response to the input directing that the distinguished person be contacted in connection with the distinguished person’s use of the app, causing the distinguished person to be contacted in connection with the distinguished person’s use of the app [Para 0119].
Shaposhnikov does not appear to teach:
for a subset of the set of people, presenting in the user interface information describing the person’s use of the app;
However, Chen teaches in the same field of endeavor:
for a subset of the set of people, presenting in the user interface information describing the person’s use of the app [Chen, Para 0043 - The usage module 203 may provide data on a specific contact's interaction, or usage history, with the installed item. For instance in one embodiment, usage data may include, at least in part, total time the user has been using the application, frequency that the user has used the application (e.g. twice a day on average), and/or average usage time each day; Para 0047 - As for groupings of the contact entries, one instance may be where the user opts to see the most popular application, or other installed item, shared by all the contacts in his/her phonebook];
It would have been obvious to one of ordinary skill in art, having the teachings of Shaposhnikov and Chen at the time of filing, to modify a simultaneous website and mobile app creation method and system disclosed by Shaposhnikov to include the concept of a phonebook based application sharing disclosed by Chen to overcome significant technical challenges to facilitating mobile application sharing efficiently, especially across platforms [Chen, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of a phonebook based application sharing disclosed by Chen to overcome significant technical challenges to facilitating mobile application sharing efficiently, especially across platforms [Chen, Para 0001].

As to dependent claim 2, Shaposhnikov and Chen teach the method of claim 1.
Shaposhnikov further teaches: wherein the distributed mobile app is configured in accordance with adjusted app configuration settings that adjust the accessing app configuration settings by adding a configuration setting not present among the accessing app configuration settings [Para 0109 - the channel owner-developer may select an add/edit menu button 1108. Responsive to such selection, the user application editing interface 1100 may display a menu editing feature 1200 that allows the user to add, edit, and/or delete menus and sub-menus, as illustrated in FIG. 12].

As to dependent claim 3, Shaposhnikov and Chen teach the method of claim 1.
Shaposhnikov further teaches: wherein the distributed mobile app is configured in accordance with adjusted app configuration settings that adjust the accessing app configuration settings by changing a configuration setting present among the accessing app configuration settings [Para 0109 - the channel owner-developer may select an add/edit menu button 1108. Responsive to such selection, the user application editing interface 1100 may display a menu editing feature 1200 that allows the user to add, edit, and/or delete menus and sub-menus, as illustrated in FIG. 12].

As to dependent claim 4, Shaposhnikov and Chen teach the method of claim 1.
Shaposhnikov further teaches: wherein the received user interface input adjusting the accessed app configuration settings establishes a name for the distributed mobile app [Para 0093 - in step 406, the channel owner-developer may input a channel name into a user input field 1002 displayed in the channel creation guide page 1000].

As to dependent claim 5, Shaposhnikov and Chen teach the method of claim 1.
Shaposhnikov further teaches: wherein the received user interface input adjusting the accessed app configuration settings establishes an image to be displayed by the distributed mobile app [Para 0096 - The pre-determined website-app templates 700 may each be associated with one or more html files specifying the elements of the website and the mobile app, such as, for example, style elements (overall layout, font, colors, default graphics, background, header images, etc.).].

As to dependent claim 6, Shaposhnikov and Chen teach the method of claim 1.
Shaposhnikov further teaches: wherein the received user interface input adjusting the accessed app configuration settings specifies a document to be accessible in the distributed mobile app [Para 0097 - The selected pre-determined website-app template 700 may also be associated with a content container 702, which may be populated with default content, but which may be edited, via the instance of the website/app user application editing interface 1100, to store channel owner-developer created content, such as, for example, text, graphics, photographs, images, video files, audio files, etc.].

As to dependent claim 7, Shaposhnikov and Chen teach the method of claim 1.
Shaposhnikov further teaches: wherein the received user interface input adjusting the accessed app configuration settings specifies a user interface control to be provided in the distributed mobile app [Para 0070 - The user input interface 202 may include special function keys (e.g. a camera shutter button, volume control buttons, back buttons, home button, etc.), navigation and select keys, a pointing device, and the like.].

As to dependent claim 11, Shaposhnikov and Chen teach the method of claim 1.
Shaposhnikov further teaches: wherein the distinguished person is caused to be contacted via SMS message, email message, in-app message, or voice call [Para 0119 - the notifications section 2302 allows the channel owner-developer to select what features he/she wants to be notified about and also to select how to receive such notifications, such as, for example, through the channel owner-developer account and/or through a personal email associated with the channel owner-developer's profile].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov in view of Chen, further in view of Neil (US Patent Applications 2011/0087710; hereinafter Neil).

As to dependent claim 8, Shaposhnikov and Chen teach the method of claim 1.
Neil further teaches: further comprising:
for each person of the subset:
receiving data from an instance of the app executing on behalf of the person reflecting actions taken with respect to the app [Para 0072 - virtual machine software 24 may, from time to time, need to perform certain administrative functions on behalf of a user. In order to do this, one of object classes 69 has its own repertoire of tags to communicate its needs to the middleware server 44… Data packages using these tags are composed and sent due to user interactions with the virtual machine's configuration screens]; and 
storing indications of the actions reflected by the received data in connection on behalf of the person [Para 0078 - middleware server 44 stores a master definition 58 for a given server side application. This master definition 58 contains example user interface descriptions 48, 54, 56 for each possible mobile device 10, 30, 32; descriptions of the network transactions 50 that are possible and data descriptions 52 of the data to be stored locally on the mobile device].
It would have been obvious to one of ordinary skill in art, having the teachings of Shaposhnikov, Chen and Neil at the time of filing, to modify a simultaneous website and mobile app creation method and system disclosed by Shaposhnikov and a phonebook based application sharing disclosed by Chen to include the concept of software devices and methods facilitating execution of server-side applications at mobile devices taught by Neil to enable for multiple wireless devices with minimal modification of the application at the server is required [Neil, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of software devices and methods facilitating execution of server-side applications at mobile devices taught by Neil to enable for multiple wireless devices with minimal modification of the application at the server is required [Neil, Para 0007].

As to dependent claim 9, Shaposhnikov, Chen and Neil teach the method of claim 1.
Neil further teaches: further comprising:
for each person of the subset:
for each of a plurality of tags each having a definition [Para 0048 - Each application definition file is formatted according to defined rules and uses pre-determined XML markup tags]: 
determining whether the action indications stored for the person satisfy the tag’s definition [Para 0097- for each event (as identified by an &lt;EVENT&gt; tag) and action (as identified by an &lt;ACTION&gt; tag) associated with each XML element, virtual machine software 24 creates an instance of a corresponding event and action object forming part of virtual machine software 24; Para 0099 - Functions initiated as a result of the XML description may require event handling. This event handling is processed by event handler 65 of virtual machine software 24 in accordance with the application definition file 28; Fig. 10, Para 0102 - An identifier of the event is passed to event handler 65 in step S1002. In steps S1004-S1008, this identifier is compared to the known list of events, created as a result of steps S916-S930. For an identified event, actions associated with that event are processed in step S1008-S1014 – Examiner notes that Neil’s system checks to see if the event is recognized.]; and 
where the action indications stored for the person satisfy the tag’s definition, attributing the tag to the person, wherein the information presented describing each person’s use of the app identifies tags attributed to the person [Para 0116 - Event handler 65, in turn processes the event caused by interaction of the button in accordance with the &lt;EVENT&gt; tag and corresponding &lt;ACTION&gt; tag associated with the button D. The events, and associated actions are listed as data items associated with the relevant user interface item, as result of the EVENT and ACTION tags existing within the definitions of the relevant user interface item, within the application definition file].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov in view of Chen and Neil, further in view of Saez et al.  (US Patent Applications 2022/0067106; hereinafter Saez).

As to dependent claim 10, Shaposhnikov, Chen and Neil teach the method of claim 8.
Saez further teaches: for each person of the subset:
determining a score for the person based on the action indications stored for the person. [Para 0039 - the combination of usage signals, specifically per-application is unique and it determines the save action score relative to a file usage threshold and supports generating a save-action-recommendation for the user].
It would have been obvious to one of ordinary skill in art, having the teachings of Shaposhnikov, Chen, Neil and Saez at the time of filing, to modify a simultaneous website and mobile app creation method and system disclosed by Shaposhnikov and a phonebook based application sharing disclosed by Chen and software devices and methods facilitating execution of server-side applications at mobile devices taught by Neil to include the concept of prediction based action recommendation in a cloud system taught by Saez to provide application and service functionality, improving cloud system operations can result in more effective and efficient cloud computing systems [Saez, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of prediction based action recommendation in a cloud system taught by Saez to provide application and service functionality, improving cloud system operations can result in more effective and efficient cloud computing systems [Saez, Para 0001].

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov in view of Neil.

As to independent claim 12, Shaposhnikov teaches one or more memories collectively containing a data structure representing the state of a distributed mobile app [Para 0042 - storage may occur at a database (or multiple databases) associated with the server and/or may be stored across more than one server – Examiner notes that data stored in databases is structured in such a way that the application can assess and utilize to operate], the data structure comprising:
first data identifying configuration options specified for configuring the distributed mobile app [Para 0096 - The pre-determined website-app templates 700 may be considered pre-built GUI templates with a pre-determined layout, menus, pages, web/app elements, and the like. The pre-determined website-app templates 700 may each be associated with one or more html files specifying the elements of the website and the mobile app, such as, for example, style elements (overall layout, font, colors, default graphics, background, header images, etc.); Para 0098 - a single user input selecting the selected color scheme 1006 can result in the color scheme of the both the website 704 and the mobile app 706 being simultaneously chosen by the channel-owner developer]; and
Neil further teaches in the same field of endeavor:
second data indicating, for each of a plurality of users of the distributed mobile app, actions taken by the user with respect to the distributed mobile app [Para 0040 - Events may be reacted to by creating instances of associated "action" objects, from object classes 69 of virtual machine software 24].
It would have been obvious to one of ordinary skill in art, having the teachings of Shaposhnikov and Neil at the time of filing, to modify a simultaneous website and mobile app creation method and system disclosed by Shaposhnikov to include the concept of software devices and methods facilitating execution of server-side applications at mobile devices taught by Neil to enable for multiple wireless devices with minimal modification of the application at the server is required [Neil, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of software devices and methods facilitating execution of server-side applications at mobile devices taught by Neil to enable for multiple wireless devices with minimal modification of the application at the server is required [Neil, Para 0007].

As to dependent claim 13, Shaposhnikov teaches the one or more memories of claim 12.
Shaposhnikov further teaches: the data structure further comprising:
for each of the plurality of users of the distributed mobile app, contact information usable to contact the user of the distributed mobile app [Para 0117 - there may be provided a contact form page 1700 that may be used by the channel owner-developer to perform various contacting functions, such as, for example, contacting end-users. In another embodiment, there may be provided an invite friends page 1800 that may be used by the channel owner-developer to invite friends or end-users to join the channel. The invite friends page 1800 may also list the status of pending invitations; Para 0119 - the profile page may generally include editable contact information associated with the channel owner-developer and may also include a notifications section 2302].

As to dependent claim 14, Shaposhnikov and Neil teach the one or more memories of claim 12.
Neil further teaches: the data structure further comprising:
third data indicating, for each of the plurality of users of the distributed mobile app, for each of a plurality of user tags, whether the second data indicates that the user of the distributed mobile app took actions with respect to the distributed mobile app that qualify the user of the distributed mobile app for the user tag [Para 0072 - As well as these XML tags, virtual machine software 24 may, from time to time, need to perform certain administrative functions on behalf of a user. In order to do this, one of object classes 69 has its own repertoire of tags to communicate its needs to the middleware server 44.. Data packages using these tags are composed and sent due to user interactions with the virtual machine's configuration screens. The tags used for this include, [0073] REG--this allows the application to register and deregister a user for use with the middleware server].

As to dependent claim 15, Shaposhnikov and Neil teach the one or more memories of claim 14.
Neil further teaches: wherein the first data comprises, for each of the plurality of user tags, data encoding a test whose satisfaction by the second data for a distinguished user of the distributed mobile act qualifies the distinguished user for the user tag [Para 0072 - Data packages using these tags are composed and sent due to user interactions with the virtual machine's configuration screens. The tags used for this include, [0073] REG--this allows the application to register and deregister a user for use with the middleware server].

Claims 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov in view of Verkasalo  (US Patent Applications 2015/0100887; hereinafter Verkasalo).

As to independent claim 16, Shaposhnikov teaches one or more memories collectively having contents configured to cause a mobile computing device to perform a method for operating a distributed application [Para 0042 - storage may occur at a database (or multiple databases) associated with the server and/or may be stored across more than one server – Examiner notes that contents stored in databases are configured in such a way that the application can assess and utilize to operate], the method comprising:
associating the mobile computing device with a distinguished user [Para 0070 - The user input interface 202 may also facilitate interaction between the user and the device 200 – Examiner interprets “distinguished user” to be any user who can be identifiable];
presenting a sequence of visual displays on a display component of the mobile computing device, the presentation based at least in part on a set of configuration settings, a subset of the set of configuration settings received from a person other than distinguished user on behalf of a group of users that includes the distinguished user, at least a portion of the visual displays providing an opportunity for user interaction with the distributed application [Fig. 10, 11, 12, Para 0092 - FIG. 10 is a screenshot of an exemplary channel creation guide page 1000. In one embodiment, the channel creation guide page 1000 may guide the channel-owner developer through a pre-determined linear process for simultaneously creating a website and corresponding mobile app. In other words, the channel creation guide page 1000 may, for example, provide a pre-determined sequential process that the channel-owner developer is required to follow in order to simultaneously create the website and the corresponding mobile app – Examiner considers the “channel-owner developer” as a person other than distinguished user];
Shaposhnikov does not appear to teach:
tracking the distinguished user’s interactions with the distributed application; and
reporting the tracked interactions with the distributed application to a server as a basis for assessing the distinguished user’s interactions with the distributed application on the server.
However, Verkasalo teaches in the same field of endeavor:
tracking the distinguished user’s interactions with the distributed application  [Para 0033 - embodiment tracking and logging data indicative of the user engagement with the UI such as display, taking place preferably at least partly by means of display data and/or display interaction analysis such as pattern recognition, comprises observing and preferably logging the type of view (e.g. single-window vs. multi-window), active window of potentially multiple simultaneously visible windows, identity of visible windows, identity of existing windows, identity of application or service in active window, duration and/or time of use (e.g. start and/or end) of the application or service]; and
reporting the tracked interactions with the distributed application to a server as a basis for assessing the distinguished user’s interactions with the distributed application on the server [Para 0151 -data transfer between the terminal and server arrangement takes place. Depending on the embodiment, transferred data may include logged data such as characteristic vectors based on detected visual objects and other observed event data, and/or screenshot data to enable the server to conduct comprehensive fingerprint matching and other image and/or video analysis].
It would have been obvious to one of ordinary skill in art, having the teachings of Shaposhnikov and Verkasalo at the time of filing, to modify a simultaneous website and mobile app creation method and system disclosed by Shaposhnikov to include the concept of metering user behavior and engagement with user interface in terminal devices taught by Verkasalo to obtain scalable media measurement solution capable of mobile and Internet measurements and adapting better to modern media environment arising from the increased complexity and fragmentation of the related devices, applications and services, thereby providing for a dynamic, high resolution scalable approach for mobile and Internet metering and analytics [Verkasalo, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of metering user behavior and engagement with user interface in terminal devices taught by Verkasalo to obtain scalable media measurement solution capable of mobile and Internet measurements and adapting better to modern media environment arising from the increased complexity and fragmentation of the related devices, applications and services, thereby providing for a dynamic, high resolution scalable approach for mobile and Internet metering and analytics [Verkasalo, Para 0007].

As to dependent claim 17, Shaposhnikov and Verkasalo teach the one or more memories of claim 16.
Shaposhnikov further teaches: wherein the subset of the set of configuration settings received from a person other than distinguished user on behalf of the group of users that includes the distinguished user were received from the person other than distinguished user in the context of configuration settings specified in an application configuration template selected by the person other than distinguished user [Para 0096 - The pre-determined website-app templates 700 may be considered pre-built GUI templates with a pre-determined layout, menus, pages, web/app elements, and the like. The pre-determined website-app templates 700 may each be associated with one or more html files specifying the elements of the website and the mobile app, such as, for example, style elements (overall layout, font, colors, default graphics, background, header images, etc.); Para 0098 - a single user input selecting the selected color scheme 1006 can result in the color scheme of the both the website 704 and the mobile app 706 being simultaneously chosen by the channel-owner developer].

As to dependent claim 18, Shaposhnikov and Verkasalo teach the one or more memories of claim 16.
Shaposhnikov further teaches: wherein at least one of the visual displays of the sequence comprises an image specified among the set of configuration settings [Fig. 10, 11, 12].

As to dependent claim 19, Shaposhnikov and Verkasalo teach the one or more memories of claim 16.
Shaposhnikov further teaches: wherein at least one of the visual displays of the sequence comprises contents of a document specified among the set of configuration settings [Para 0097 - The selected pre-determined website-app template 700 may also be associated with a content container 702, which may be populated with default content, but which may be edited, via the instance of the website/app user application editing interface 1100, to store channel owner-developer created content, such as, for example, text, graphics, photographs, images, video files, audio files, etc.]. 

As to dependent claim 20, Shaposhnikov and Verkasalo teach the one or more memories of claim 16.
Shaposhnikov further teaches: wherein at least one of the visual displays of the sequence comprises a user interface control specified among the set of configuration settings [Para 0070 - The user input interface 202 may include special function keys (e.g. a camera shutter button, volume control buttons, back buttons, home button, etc.), navigation and select keys, a pointing device, and the like.].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allaire et al. (US Patent Application 2012/0233235) teaches a system efficiently generates template-based applications for interacting with digital content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG H KIM/Primary Examiner, Art Unit 2176